 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  296The Grand Rapids Press, a Division of Booth News-papers, Inc., a Division of the Herald Company and Detroit Newspaper Local 13N, Graphic Communications International Union, AFLŒCIO.  Case 7ŒCAŒ41951 May 31, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On March 14, 2000, Administrative Law Judge Eric M. Fine issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, The Grand Rapids Press, a Division of Booth Newspapers, Inc., a Division of the Herald Company, Grand Rapids, Michigan, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Steven Carlson, and A. Bradley Howell, Esqs., for the General Counsel. Bruce H. Berry, Esq., of New York, New York, for the Respondent. DECISION STATEMENT OF THE CASE ERIC M. FINE, Administrative Law Judge.  This case was tried in Grand Rapids, Michigan, on October 20, 1999.  The charge was filed by the Detroit Newspaper Local 13N, Graphic Communications International Union, AFLŒCIO (the Union).  The complaint alleges that The Grand Rapids Press, a Division of Booth Newspapers, Inc., a Division of the Herald Company (the Respondent) violated Section 8(a)(5) and (1) of the Act by refusing to provide the Union with requested information.1  On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the General Counsel and the Respondent, I make the following                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d. Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 In adopting the judge™s conclusions that the Respondent violated Sec. 8(a)(5) and (1) of the Act by failing and refusing to furnish the Union with the complete personnel files of the 22 bargaining unit em-ployees and any future memoranda intended for personnel files regard-ing any bargaining unit member™s work performance or alleged mis-conduct, we note that the memoranda at issue, which Baker, the Re-spondent™s operations director, entered and retained on his computer, were intended to be part of unit employees™ personnel files.  1 All dates are in 1999 unless otherwise indicated. FINDINGS OF FACT I.  JURISDICTION  The Respondent, a corporation, has published a daily news-paper at its facility in Grand Rapids, Michigan, where it annu-ally receives gross revenues in excess of $200,000, and in which it advertises various nationally sold products.  The Re-spondent admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II.  THE LABOR ORGANIZATION I find that the Union is a labor organization within the mean-ing of Section 2(5) of the Act, and that by virtue of Section 9(a) of the Act, the Union is the exclusive bargaining representative of the Respondent™s employees in the following unit appropri-ate for collective bargaining within the meaning of Section 9(b) of the Act:    All pressroom employees employed under the conditions and at the scale of wages set forth in the parties™ collective-bargaining agreement, but excluding foremen, supervisors, guards, and clerical employees as defined under the Act. III.  ALLEGED UNFAIR LABOR PRACTICES The Union has been the collective-bargaining representative of the unit employees since 1967.  Jack Howe is a printing pressman and the president of the Union. The Union is repre-sented at the Respondent by employees who serve as chapel chairman and assistant chapel chairman.  Earnest Bellechasses was the chapel chairman at the time of the hearing.   Todd Ramsey was discharged by the Respondent on Decem-ber 22, 1998, and Robert Dykhuizen was discharged in early 1999. The Union filed grievances over both discharges. Both individuals were bargaining unit employees and union represen-tatives at the Respondent at the time of their discharge.2  Howe investigated the grievances and reviewed the employees™ person-nel files. The Union found memos that were disciplinary in na-ture in the personnel files that were unknown to the Union and the employees.  The memos were written by Pete Baker, the Respondent™s operations director.  The Union produced the memos at the unfair labor practice hearing.  There were five memos produced from Ramsey™s file with dates of November 14, 1997, and June 18, September 9, December 15, and December 22, 1998.  In the November 14 memo, Baker states that he met with the union leadership, and told them that he had information that the ﬁweb was broken on purpose and warned them if we can ever prove sabotage there will be a dismissal.ﬂ  The June 18 memo states that there was a meeting with the union leadership and the pressroom about what was deemed improper pictures of women in the pressroom.  It was stated that the employees were told that this was the second and last warning and that there were jobs at stake.  The September 9 memo involves an incident where Baker allegedly witnessed Ramsey leaving the building early.  The memo states that Ramsey was warned concerning this con-duct which if it occurred again would lead to discipline up to and including discharge.  The December 15 memo documents reports concerning alleged problems with Ramsey™s performance, and the December 22 memo documents a series of events and allega-tions leading to Ramsey™s suspension and discharge.  The memos  2 The employees were discharged, at least in part,  due to allegations of sabotage. 331 NLRB No. 43  BOOTH NEWSPAPERS, INC. 297produced from Dykhuizen™s file we
re dated January 28, February 
1, and February 22, 1999.  The January 28 memo documents a 
meeting with Baker, Dykhuizen, and Bellechases concerning a 
dispute as to whether double time was to be paid for certain Sun-
day work.  The memo states that, ﬁAfter the meeting Bob was so 
mad he threw a plate on back-side of press out of anger.ﬂ  The 
February 1 memo concerned a warning to all pressroom employ-
ees about alleged acts of sabotage and possible discharge of an 
employee as a result.  The February 22 memo contained allega-
tions that Dykhuizen was intentionally slowing down his press.
3  By letter to Baker dated Ma
rch 29, Howe requested the 
ﬁcomplete personal fileﬂ for 
22 named pressroom bargaining 
unit employees.  By letter to Howe dated March 31, Respon-
dent™s attorney, Bruce Berry replied to the Union™s information 
request stating that: 
 We are unaware of any grievances concerning any of 
those individuals.  In addition, it does not appear that the Bullard-Plawecki statute provides you with right of access 
to those files. Accordingly, we must deny your request pending an 
explanation as to why you seek copies of those files. 
 By letter to Berry dated April 5, union attorney, Duane Ice 
wrote, in pertinent part, the following in continuance of the 

Union™s pursuit of the requested information: 
 You asked for the rationale 
for Local 13™s request for 
informationŠthe complete personnel files of bargaining 
unit employees. 
The Grand Rapids Press has discharged in the last 
couple of years four chapel chairmen or assistant chapel 
chairmen (stewards and assistant stewards): Cecola, 
Dietrick, Ramsey, and Dykhuizen.  Grievances are now 
pending concerning Ramsey and Dykhuizen.  In addition, 
Local 13 filed an unfair labor practice charge alleging that 
the Grand Rapids Press has a discriminatory policy and 

practice of discharging Local representatives. 
In the course of representing the four discharged Local 
representatives named above, 
Local 13 learned that the 
personnel files contained with
in them various memos to 
the personnel file.  These me
moranda recited occurrences and statements which allegedly occurred.  These memo-
randa, the Local believes, were used and will be used to 
support the discharges. Local 13 needs the personnel 
files for several reasons: 
 1.  Memoranda of the type
 described above might con-
stitute grievable events all by
 themselves.  They are disci-
plinary in nature and are ultimately used to support disci-
pline or discharge.  Why else do they exist?  If memoranda 
exist which would arguably constitute discipline or argua-
bly constitute support for or a 
basis of discipline, the Local 
is entitled to grieve those 
memoranda.  The Local does not 
have to wait until a discharge occurs to learn of the exis-
                                                          
 3 There was also a memo dated November 18, 1997, produced at the 
hearing from the personnel file of
 discharged employee and former 
union representative, Tony Cecola. 
 The Union gained access to Ce-cola™s file while processing his discharge grievance.  The memo refer-
enced a meeting between management
 and union officials, including 
Cecola, concerning an allegation of 
sabotage on a press.  Three em-
ployees who worked in the area of the press break were named in the 
memo.  While the document was maintained in his personnel file, Ce-
cola was not one of the three named employees. 
tence of such memoranda, contest their insertion in the 
personnel file or contest their content. 
2.  The Local is entitled to know what is in the files of 
bargaining unit members at the present time so that if the 
Company, as the Local believes, adds memoranda to the 
file after the fact, such me
moranda can be challenged on 
that basis.  The argument would be that the Company, in 
future discipline, is entitled to consider the past work re-
cords as it exists, but the Company is not entitled to pad or 
manipulate that work record.  The Local needs to be able 
to demonstrate such padding or manipulation occurs and 
needs a ﬁbenchmarkﬂ file.  As I said, this issue is not based 
on mere suspicion; it is de
monstrable that memoranda never disclosed to or disc
ussed with Ramsey, Dykhuizen, 
Cecola, and Dietrick were included in their personnel files 
and turned over to the Local only after they were dis-
charged. 
3.  The Local desires to investigate further whether the 
Company is discriminating against Local representatives.  
It needs additional information to do so.  The collective 
bargaining agreement states, in section 20.2, that ﬁAn em-
ployee shall not be discharged for Local activities, except 
and unless such activities interfere with the normal and 
regular work at the Company.ﬂ  If there is such discrimina-
tion, the Local intends to grieve under section 20.2 to end 
the practice.  Such discrimination might be evidenced in 
one of two ways: (1) at the point the Company discharged 
Local representatives, the Company inserted memoranda 
into the personnel files of thes
e individuals, but no similar 
memos exist in other personnel files even though the 

events might relate to other 
individuals, or (2) such memo-
randa exist in a number of pe
rsonnel files, on the same oc-
currences, but the Company selectively discharged Local 
representatives.  The Local is entitled to grieve any dis-
crimination practice within 10 days of ﬁknowledgeﬂ of the 
discrimination, even though th
e discharges occurred at 
various times more than 10 days
 ago. (section 18.2 of the 
contract.)  Further, a discri
minatory practice would be a 
continuing violation. 
In addition, Local 13 hereby makes the following 
standing information request: any future memoranda re-
garding any bargaining unit member™s work performance 
or alleged misconduct.  We de
sire the memoranda at the 
time of the event or conversation they relate to, so they 
can be challenged if necessary.  We do not want the Local 
or the bargaining unit member to learn of their existence 
only at the time of discharge.  If we are not provided such 
memoranda, we will argue that the Company is barred 
from using them as support for later discipline or dis-
charge.  The Local wants to be able to challenge such 
memoranda contemporaneously with the events, when 
memories are fresh and witnesses are available.  The Local 
makes this request because of
 the history recited above. 
Please let me know whether 
you will make the person-
nel files available.  If not, it will be necessary to file an un-
fair labor practice charge. 
 Berry responded by letter dated 
April 8 where he stated, in 
pertinent part: 
 Your letter failed to show that the information re-
quested is relevant to any pending grievance or the ad-
ministration of the collective-bargaining agreement.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   298Therefore, The Press will not produce the requested in-
formation. With respect to your request
 for future memoranda re-
garding any bargaining unit member™s work performance 
or alleged misconduct, there is no provision in the contract 
which entitles the Union to such information.  In addition, 
it has not been the parties™ practice for the Company to 
provide the Union with copies of such memoranda.  If the 
Union wishes to change this
 condition of employment, we 
suggest raising the issue when 
the next contract is negoti-
ated. 
 At the time of the unfair labor practice hearing, Ramsey and 
Dykhuizen™s cases had been to ar
bitration and the parties were 
waiting for the arbitrator™s decisions.  The due date for the arbi-
trator™s decision was 30 days from 
the date that the briefs were 
filed with the arbitrator.  At th
e time of the hearing, the briefs 
had been filed in the Ramsey arbitration, but they had not been 
filed in the Dykhuizen case.  Howe testified that he did not 
know if there was anything that allowed the Union to reopen 
the arbitration record if they obtained new evidence, but that, ﬁI 
would assume that we would at least have the right to grieve if 
we discover new evidence.  Also, the arbitrator was asked to 
remain in control of the arbitra
tion for the settlement of (the) 
grievance.ﬂ  Howe conceded that it was the Union, not the Re-
spondent, that entered the abov
e-described memos concerning 
Ramsey and Dykhuizen into the record before the arbitrator. 
The collective-bargaining agreement in effect at the time of 
the unfair labor practice hearing has an April 1, 1998, effective 
date.  Dietrick and Cecola were discharged before this 
collective-bargaining agreement was negotiated.  Their cases 
settled short of arbitration.  The Union requested and received 
copies of Dietrick and Cecola™s personnel files in order to in-
vestigate their discharges, and a suspension that Dietrick had 
received 2 years prior to his discharge.  Along these lines, 
Howe conceded that he was aware that there were memos in 
personnel files before Ramsey and Dykhuizen were discharged, 
but he stated that the memos were isolated.  Howe credibly 
testified that the Union felt that the memos in Ramsey and Dyk-
huizen™s files were different than prior memos in that they were 
less specific and did not necessarily relate to the employee in 
whose file they were maintained.
4   During negotiations for the most recent collective-bargaining 
agreement, the Union did not request that a right to review 
personnel files be incorporated in the contract and the collective-
bargaining agreement does not contain a provision directly 
                                                          
 4 In crediting this aspect of Howe™s testimony, I would note that dur-
ing counsel for the Respondent™s qu
estioning of Howe concerning his 
alleged prior knowledge th
at employees™ files contained memos similar 
to those in dispute, I gave counsel the following admonition: 
JUDGE FINE:  Well I would suggest, I mean, that if you have 
some particular memos that he™s se
en before in other files that you 
think are comparable to these, that you show them to him becauseŒ
otherwise I™m not going to know what to make of any of this. 
Yet, the Respondent failed to show Howe or otherwise introduce 
memos that it asserts demonstrate that the Union had knowledge, be-
fore the signing of the parties™ curre
nt collective-bargaining agreement, 
that Baker had a practice of creating the memos in dispute.  Accord-
ingly, and based on considerations of demeanor, I credit Howe™s testi-
mony as set forth above.  I also credit Howe™s testimony that the num-
ber and nature of the memos contained in Ramsey and Dykhuizen™s 
files led Howe to make the Uni
on™s current information request. 
dealing with information requests. 
 Article 19.1 of the contract 
concerning the adjustment of disputes provides: 
 Should a dispute arise between the parties, a protest 
may be raised by the Union and processed to the first step 
of the following three step procedure.  Any such dispute 
relative to the scale of wages 
or construction to be placed 
upon any clause of this Agreem
ent, or alleged violations 
thereof may continue through the second and third step of 
the procedure. 
 The grievance procedure culminates
 in binding arbitration.   
Baker™s testimony revealed that when he meets with union 
officials he keeps a record of the meeting by maintaining notes 
in his computer.  Baker makes similar notes when there are 
disciplinary meetings with employees which are attended by 
union representatives.  The notes are made within 1 or 2 days of 
the meeting, but are not printed out at the time that they are 
made.  The employee is not informed that notes are being 
made.  The notes are printed when there is a discharge and the 
personnel file is requested.  Baker also prints out a copy of the 
notes if an employee requests 
a copy of his personnel file.  
Baker testified that it was his 
ﬁunderstanding that the notes are 
a part of the personnel file,ﬂ and that he obtained this under-
standing from the Respondent™s attorney. 
Baker explained that the notes
 concerning employees could 
relate to incidents where the employee is warned of possible 
discipline for a repeat offense or where an employee is actually 
disciplined.  Baker testified that, ﬁat the time of the termination 
any note that I had that was relevant to Mr. Dykhuizen was 
included in his personnel file.ﬂ  
Baker testified that discipline 
short of termination, including 
oral and written warnings, can 
be grieved under the collective-bargaining agreement and that 
warnings and suspensions are arbitrable under the contract.  He 
testified that written warnings are different from his notes in 
that the employee is given a co
py of the written warning which 
is put in the employee™s personnel 
file immediately.  According 
to Baker, the significance of a written warning is that if the 
employee repeats the offense they can be discharged.  Baker 
memorializes, in his notes, oral warnings that he gives to em-
ployees.  He explained that an oral warning can be preliminary 
to a written warning. 
IV.  POSITIONS OF THE PARTIES 
The General Counsel argues that the information sought is 
presumptively relevant in that it relates to bargaining unit em-
ployees.  It is argued that information also relates to pending 
grievances concerning Ramsey 
and Dykhuizen and that the 
Union is entitled to information even if there were no pending 
grievance to allow it to police the contract.  That is, the Union 
has a right to the information in order to decide whether to file 
a grievance.  It is asserted th
at the Respondent™s statutory duty 
to furnish the information exists regardless of whether the right 
to the information is specified in the parties™ collective-
bargaining agreement.  
The Respondent states in its posthearing brief that the parties 
were still waiting for the arbitrator™s decision in the Ramsey 
case, but that a decision favorable to the Union had issued in 
the Dykhuizen arbitration.  The Respondent argues at page 10 
of its brief that: 
 [T]he General Counsel has failed to establish the rele-
vancy of its request for present and future personnel files.  
There were no pending arbitrations or grievances for 
 BOOTH NEWSPAPERS, INC. 299which these files would have been relevant.  The Dietrick 
and Cecola matters settled.  The parties are awaiting a de-
cision on Ramsey which was fully litigated before the ar-
bitrator.  A decision has been reached in Dykhuizen.  The 
Union requested and received copies of the personnel files 
of Dietrick, Cecola, Ramsey, and Dykhuizen following 
their respective terminations.  More importantly, the Com-
pany, if there is a pending grie
vance or arbitration, has al-
ways made personnel files of disciplined or terminated 

employees, available to the Union. 
Howe testified that he was aware there were memos in 
personnel files prior to the Ramsey and Dykhuizen griev-
ances.  This knowledge was well
 before contract negotia-
tions for the current agreement.  Despite this knowledge, 
the Union did not bargain for a provision in the agreement 
that would allow the Union access to the personnel files 
whether or not a grievance was pending. 
 The Respondent contends that the Union is ﬁfishingﬂ for in-
formation for which it is not entitled.  The Respondent argues 
at page 16 of its brief that the memos, ﬁare merely a memory 
aid to Baker.ﬂ  It is contended that the Union does not need the 
memos to grieve ﬁdisciplinary 
matters, as the Union is fully 
aware of when an employee receives an oral or written warn-

ing.ﬂ  The Respondent argues th
at Baker™s testimony is undis-
puted that the Union is present for all verbal warnings to press-
room employees.  It asserts the Respondent did not rely on the 
memos in proving its case at the Ramsey or Dykhuizen arbitra-
tions.  Rather, it was the Union that submitted the memos into 
evidence at the Ramsey arbitra
tion.  The Resp
ondent asserts that the Union was able to litigate both cases to conclusion 
without the information it currently seeks.   
The Respondent states at page 18 of its brief that: 
 Most of the information in the personnel files fur-
nished to the Union and in evidence in this case related to 
the Company™s investigations into the discharges.  Under 
the Bullard-Plawecki Employee Right to Know Act, the 
information furnished the Union falls with the definition 
of a personnel file. 
 The Respondent recites the following portion of the referenced 
Michigan State statute at page 18 of its brief: 
 ﬁPersonnel recordsﬂ means a record kept by the employer that 

identifies the employee, to the extent that the record is used or 
has been used, or may affect or be used relative to that em-
ployees™ qualifications or fo
r employment, promotion, trans-
fer, additional compensation, or disciplinary action. . . .  How-
ever, a record concerning an occurrence or fact about an em-
ployee kept pursuant to this subparagraph may be entered in 
to a personnel record if entered not more than 6 months after 
the date of the occurrence or the date the fact becomes known. 
MSA §17.62(1). 
 It is asserted in the brief that the Respondent furnished the 
memos to the Union, leading to the current information request, 
on advice of counsel based 
on this State™s statute. 
V.  ANALYSIS  
A.  Legal Principles 
In Leland Stanford Junior University, 307 NLRB 75, 80 
(1992), the following principles were set forth:  
 Section 8(a)(5) and (1) of 
the Act imposes on an em-
ployer the obligation to furnis
h information requested by a 
union which is necessary for, and relevant to, the union™s 
performance as the exclusive bargaining representative of 
its employees. 
Detroit Edison Co. v. NLRB, 440 U.S. 301, 303 (1979); NLRB v. Acme Industrial Co., 385 U.S. 432 (1967); NLRB v. Truitt Mfg. Co.,
 351 U.S. 149, 151Œ154 
(1956); San Diego Newspaper Guild Local 95 v. NLRB,
 548 F.2d 863, 866Œ867 (9th Cir. 1977).  
. . . .
 The standard for assessing relevancy is a liberal discovery-
type standard requiring only a probability that the requested 
information is relevant and will be of use to the union in car-
rying out its statutory duties and responsibilities as the em-
ployees™ bargaining representative.  Consequently, the Board 
and the courts have consistently 
held that information relating 
to the terms and conditions of employment of unit employees 
is presumptively relevant because it goes to the core of the 
employer-employee relationshi
p and no specific showing of 
relevance is required.  The bur
den falls upon the employer to 
prove a lack of relevance.  However, where the information 
sought relates to matters outside the unit, the union has the 
burden of showing relevancy. 
NLRB v. Acme Industrial Co.,
 supra; 
Graphic Communications Local 13 v. NLRB,
 598 F.2d 
267, 271 (D.C. Cir. 1979); 
San Diego Newspaper Guild Local 
95, supra. 
Applying these principles, th
e Board has long held that 
Section 8(a)(5) of the Act obligates an employer to furnish 
requested information which is potentially relevant to the 
processing of grievances.  An actual grievance need not be pending nor must the requested
 information clearly dis-
pose of the grievance.  It is sufficient if the requested in-
formation is potentially relevant to a determination as to 
the merits of a grievance or an evaluation as to whether a 
grievance should be pursued. 
United Technologies Corp.,
 274 NLRB 504 (1985); 
TRW, Inc., 202 NLRB 729, 731. 
 Concerning the type of information in dispute here, the 
Board has repeatedly held that requested bargaining unit em-
ployee disciplinary records are ﬁpresumptively relevant and 
must be furnished on request, un
less (the) relevance it rebut-
ted.ﬂ  See 
Antioch Rock & Ready Mix, 
328 NLRB No. 116, slip 
op. at 1 (1999), where ﬁcopies of
 all disciplinary notices, warn-
ings or records of disciplinary personnel actions for the last 
year,ﬂ were required to be produced.  See also, 
Prime Energy Limited Partnership, 
328 NLRB No. 143, slip op. at 1 (1999) 
(not reported in bound volume).  In 
General Dynamics Corp., 
270 NLRB 829 (1984), a respondent was required to provide 
computer printouts showing disc
iplinary runs for five depart-
ments of employees.  In 
Pfizer, Inc.,
 268 NLRB 916 (1984), 
enfd. 763 F.2d 887 (7th Cir. 1985), the Board noted that ﬁArbi-
trators routinely consider employ
ee work records in deciding 
whether employers have applied 
their disciplinary rules in a 

consistent, evenhanded, and no
ndiscriminatory 
manner.ﬂ  See also 
Washington Gas Light Co.,
 273 NLRB 116 (1984).  The 
Board has also required employer
s to provide unions with per-
sonnel files of employees. See 
Saginaw General Hospital, 320 NLRB 748 (1996).  This is particularly so, in instances where 
discipline of employees is at issue. See 
Leland Stanford Junior University, supra.; Bacardi Corp.,
 296 NLRB 1220 (1989); and 
Bloomsburg Craftsmen, 276 NLRB 400 (1985).  
In NLRB v. New Jersey Bell Telephone Co.,
 936 F. 2d 144, 
151Œ153 (3d Cir. 1991), the court enforced the Board major-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   300ity™s order requiring the respondent to provide a union with a 
requested security department report and the first page of a 
computer record concerning a customer complaint.  The court 
distinguished the requested mate
rials from witness statements 
which the Board had held in prior cases did not have to be pro-
vided.  In doing so, the Third Circuit stated: 
 Most persuasively, businesse
s have been ordered to 
reveal documents similar to those at issue here.  In 
United Technologies Corp., 277 NLRB 584 (1985), the Board or-
dered the disclosure of all internal security investigative 
reports concerning alleged 
employee negligence.  The 
Board rejected the corporation™s argument that such re-
ports need not be released simply because they contained 
the results of supervisory investigations. See id. at 588Œ
589. While there are factual differences between the Secu-
rity Reports involved in 
United Technologies and the Se-
curity Reports here, 
United Technologies stands for the broader proposition that investigative reports, relied upon 
by management when discip
lining an employee, are gen-
erally discoverable. . . .  This
 rule is compatible with the 
underlying purposes of the Act in general, and Section 

8(a)(5) in particular.  It 
would be difficult for an em-
ployee™s representative to be effective without access to 

the facts underlying management™s
 disciplinary decision.  
Additionally, a rule that prohibits management from 
shielding its investigative reports by making a bare asser-
tion that those reports are, 
or merely contain, witness 
statements, is also a permissible construction of the Act.  
 In affirming the Board™s conclusi
on that the requested materials 
did not constitute a witness stat
ement, the court quoted from the 
Board majority as follows:  
 It is undisputed that the [complaining] customer did 
not review the reports, have them
 read to her . . . or in any 
manner adopt them. . . .  Further, there is no contention 
that the reports are or even approximate a verbatim tran-
script. . . . [T]he reports are in essence the handiwork of 
the Respondent™s officials, re
flective only of 
their impres-sions of what transpired . . . as well as whatever other ma-
terial the officials may have 
deemed appropriate to include 
in the reports.  
 The Board majority stated in 
New Jersey Bell Telephone Co.,
 300 NLRB 42, 43 (1990), enfd. 936 F.2d 144 (3d Cir. 1991), 
that, ﬁUnder these circumstance
s in which the connection be-
tween the complaining customer and the reports prepared by 
the Respondent™s officials is so attenuated, we find that the 
reports are far more readily ch
aracterized as the work product 
of the Respondent than as a statement by the complaining cus-
tomer. See 
Square D Electric Co.,
 266 NLRB 795, 797 (1983); 
United Technologies Corp
., 277 NLRB 584, 589 (1985).ﬂ 
B. Conclusions 
I find that, by applying the principles set forth above, the in-
formation sought by the Union is relevant to the performance of 

its statutory functions and that the Respondent has failed to 
establish a defense ju
stifying its refusal to supply the informa-
tion.  The Union is requesting the personnel files of 22 bargain-
ing unit members in order to obtain memos maintained by the 
Respondent, as part of those file
s, relating to the discipline of 
bargaining unit employees.  The Respondent asserts in its 
posthearing brief that the General Counsel has failed to estab-
lish the relevancy of the Union™s 
request for present and future 
personnel files.  However, sinc
e the requested information re-
lates to discipline of bargaini
ng unit employees it is presump-
tively relevant and the burden is on the Respondent to demon-
strate lack of relevancy. See 
Leland Stanford Junior University, 307 NLRB 75, 80 (1992); 
Prime Energy Limited Partnership, 
328 NLRB No. 143 (1999) (not reported in bound volume); and 
Antioch Rock & Ready Mix
, 328 NLRB No. 116 (1999) (not 
reported in bound volume). 
Even assuming arguendo, as asserted in the Respondent™s 
posthearing brief, that an arbitr
ator has sustained the Dykhuizen 
grievance, and considering the st
atus of the Ramsey grievance 
at the time of the unfair labor practice hearing, I do not agree 

with Respondent™s contention that the Union™s information 
request as it relates to those gr
ievances has been rendered moot 
or that the complaint should otherwise be dismissed.  It was 
stated in 
Mary Thompson Hospital, 
296 NLRB 1245, 1250 
(1989), enfd. 943 F.2d 741 (7th Cir. 1991), that, ﬁOne of the 
Respondent™s defenses is that the request for information made by the Union in this case is moot because the Hospital has 
closed its doors and the bargaining unit no longer exists.  The 
right of the Union to the information requested must be deter-
mined by the situation which exis
ted at the time the request was 
made, not at the time the Board or the courts get around to vin-
dicating that right.  Otherwis
e, important rights under the Act would be lost simply by the passa
ge of time and the course of 
litigation.  Part of the duty to supply relevant information in-
cludes the duty to do so in a 
timely fashion.ﬂ  See also 
NLRB v. 
U.S. Postal Service,
 128 F.3d 280, 284 fn. 6 (5th Cir. 1997); Providence Hospital v. NLRB,
 93 F.3d 1012, 1020 (1st Cir. 
1996); and Washington Gas Light Co.,
 273 NLRB 116 (1984), where the Board issued an affirmative order requiring the 
production of certain disciplinary records, although an 
arbitrator had already ordered the grievant reinstated.   
The above cited case law demonstrates, and I so find, that the 
Respondent is obligated to supply the Union with the requested 
information, even if the underlying grievances for which it was 
requested settled while the Union™s information request was 
being litigated before the Board and the courts.  In the instant 
case, the complaint reads, in pe
rtinent part, that ﬁSince about 
March 29, 1999, and continuing to
 date, Respondent has failed and refused to provide comple
te and timely information as 
requested by the Charging Union.ﬂ  Thus, the Respondent was 
on notice that its failure to provide the information in a timely 
fashion was alleged as unlawful.  Accordingly, the Respon-
dent™s refusal to provide the re
quested information in a timely 
manner in and of itself warrants a finding that it violated Sec-
tion 8(a)(5) and (1) of the Act. 
Moreover, I do not find that th
e Union™s information request 
concerning the Ramsey and Dykhuizen grievances has been 
rendered moot here.  First, th
e Respondent has never provided 
the requested information or engaged in alternative action that 
would obviate the Union™s need for the information.  The Un-
ion was requesting the information in an effort to establish 
disparate treatment by the Respondent of union representatives 
Ramsey and Dykhuizen.  Under the state of the record before 
me at the time of this trial, the Ramsey and Dykhuizen griev-
ances remained pending before an arbitrator.  Even if an arbi-

trator™s award favorable to the Union has subsequently issued 
in one or both of these grieva
nces, there is no evidence or 
contention before me that the Respondent has complied with 

those awards.  In this regard, 
Howe™s credited testimony is 
undisputed that the arbitrator ha
d agreed to maintain control 
 BOOTH NEWSPAPERS, INC. 301puted that the arbitrator had agreed to maintain control over the 
arbitrations until the settlement of the grievances.  Howe also 
testified that whether or not the Union had the right to reopen 
the record before the arbitrator concerning these grievances, 
that he assumed that the Union at least had the right to grieve if 
they discovered new evidence.  In these circumstances, the 
Respondent has failed to establ
ish that the requested informa-
tion would no longer be useful to the Union as it pertained to 
the Ramsey and Dykhuizen grievances.  
Regardless of whether the requested information continues to 
be needed to litigate or help resolve the Ramsey and Dykhuizen 
grievances, Ice™s April 5 letter
 informed the Respondent that 
the Union was seeking the information for matters beyond the 
pending grievances.  It was stat
ed there, that the Respondent 
had discharged four union officials in the last couple of years 

and the Union was attempting to investigate whether the Re-
spondent was engaging in a practice of discriminating against 
Local officials.  It was stated that section 20.2 of the collective-
bargaining agreement provides that, ﬁAn employee shall not be 
discharged for Local activities,ﬂ and that if there was such a 
practice the Union intended to independently grieve it.
5  It was 
also pointed out in the letter that if memos exist in other em-

ployees™ files, ﬁwhich would arguably constitute discipline or 
support for discipline, the Local is entitled to grieve those 
memoranda.ﬂ  The Respondent was 
also informed that the Un-
ion wanted the records to prevent the Respondent from padding 

or manipulating employees™ files in cases of future discipline.   
Baker™s testimony reveals that oral and written warnings to 
employees are memorialized in his notes, which Baker consid-
ers to be part of the employees
™ personnel file.  The Respondent 
uses a progressive disciplinary pr
ocedure in that an oral warn-
ing can be preliminary to a written warning which in turn can 
be preliminary to an employee™s 
discharge.  Baker testified that 
employees were not informed th
at his notes were being made part of their file.  Baker also testified that discipline, including 
oral warnings, is grievable under the collective-bargaining 

agreement, and that it was his view that suspensions and warn-
ings are arbitrable under the contract.   
The forgoing reveals that the Union has informed the Re-
spondent that it needs the requested information to determine 
whether to file additional grieva
nces that are cognizable under 
the parties™ contract.  As set forth above, this is a legitimate 
function of the Union, for the Board has held that an actual 
grievance need not be pending for 
the Union to be entitled to 
requested information.  Rather, it is sufficient if the requested 

information is potentially relevant to an evaluation as to 
whether a grievance should be pursued. See 
Leland Stanford Junior University, 307 NLRB 75, 80 (1992); United Technolo-gies Corp., 274 NLRB 504 (1985); and 
United-Carr Tennessee
, 202 NLRB 729, 731.6  Thus, regardless of the status of the 
                                                          
                                                                                             
5 Ice was in actuality referring to contract sec. 21.2. 
6 The actual arbitrability of these 
potential grievances does not con-
stitute a defense for the Respondent™s
 refusal to provide the requested information.  The Board stated in 
United Technologies Corp.
, supra, 
that a respondent™s assertion that a 
particular grievance was not arbitra-
ble was not a defense to its refusal to provide a union with requested 
information.  It was stated that, ﬁT
he Board consistently has rejected 
similar arbitrability arguments.ﬂ  The Board explained that, ﬁbefore a 

union is put to the effort of arbitrating even the question of arbitrability, 
it has a statutory right to potentially 
relevant information necessary to 
allow it to decide if the underlying grievances have merit and whether 
they should be pursued at all.ﬂ  In fact, the Board has held that a union 
Ramsey and Dykhuizen grievances, the Union has established a 
continuing need for the requested information. 
I do not find the Respondent™s c
ontention persuasive that a 
union official™s presence when an employee receives an oral 
warning obviates the need for the Union to review Baker™s 
memorandum concerning that warning before filing a griev-
ance.  First, Baker testified that an employee is not advised that 
a memo is being placed in their personnel file as a result of 
these meetings.  While it can perhaps be argued that the Union 
is currently aware of Baker™s policy of placing memos in the 
employee™s file, the Union is entitled to review the memo be-
fore deciding whether Baker™s conduct warrants the filing of a 
grievance.  In this regard, Baker™s practice creates at least two 
different issues.  The first is whether the employee was prop-
erly warned, and the second is whether the warning has been 
appropriately memorialized in the employee™s file.  In this re-
gard, Howe credibly testified that some of the incidents that 
Baker memorialized were raised during the Ramsey and Dyk-
huizen arbitrations and there we
re disagreements between the parties as to the facts concerning the underlying incidents.  
Moreover, if the Union did concur with the manner in which 
Baker memorialized an incident, it may obviate the need for the 
Union to file a grievance.  I therefore conclude that the Union 

was entitled to the actual memos which, per Baker™s admission, 
constituted disciplinary records that were made a part of em-
ployees™ personnel files.  It is not incumbent upon the Union to 
go through the burdensome procedure of polling its members 
and Local officials to obtain their second hand opinions as to how Baker viewed a particularly incident. See
 Chesapeake & 
Potomac Telephone Co., 
259 NLRB 225, 231 (1981), enfd. 687 
F.2d 633 (2d Cir. 1982).  Moreover,
 I conclude that Baker™s 
memos constituted disciplinary reports and work product of the 
Respondent which are ﬁgenerally discoverableﬂ pursuant to a 
Union™s request for information. 
NLRB v. New Jersey Tele-
phone Co., 936 F. 2d 144, 151 (3d Cir. 1991).
7   is entitled to requested information 
in order to process a grievance 
through an employer™s internal gr
ievance procedure where no collec-
tive-bargaining agreement was in place.  See 
Westside Community 
Mental Health Center, 
327 NLRB 661 (1999).  
7 Cases cited by the Respondent do not require a different result.  
Bohemia, Inc.,
 272 NLRB 1128 (1984), involved a request for informa-
tion concerning the alleged transfer 
of bargaining unit work to another 
facility.  The Union™s information re
quest concerning the operations of 
both plants was held not to be presumptively relevant and the Union 
failed to establish its relevancy.  The Respondent also cites 
NLRB v. 
U.S. Postal Service,
 128 F.3d 280 (5th Cir. 1997), where the Court 
refused to enforce a Board order concerning the provision to a union of 
two requested personnel files.  First, it must be said that this case re-
versed a Board ruling, and I am bound by Board law.  See 
Ford Motor Co., 230 NLRB 716, 718 fn. 12 (1977), enfd. 571 F.2d 993 (7th Cir. 
1978), affd. 441 U.S. 488, 493 fn. 6 (1979).  Moreover, in the 
Postal 
Service decision, the court concluded that some of the information 
contained in the personnel files was re
levant to the union™s grievance.  
However, the Postal Service had raised privacy concerns in refusing to 
turn over the complete files.  The court noted that the 
Postal Service
 had in fact turned over some of the information to the union and there-
fore had attempted to accommodate the union™s request.  The court 
therefore remanded the case to the Board for consideration of whether 
the parties should engage in acco
mmodative bargaining about the re-
mainder of the materials to be provided.  The Respondent here has not 
raised privacy claims as a defense to providing the Union with the 
requested information and it has not offered any accommodation with 
respect to the Union™s information request.  Moreover, the Union is not 
engaged in a fishing expedition as 
the Respondent contends for the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   302I also reject the Respondent™s contention that the Union s
hould 
be denied the requested information because it failed to negoti-
ate a provision in the parties™ collective-bargaining agreement 
calling for the general production of personnel files.  It is stated 
in Wayne Memorial Hospital Assn., 
322 NLRB 100, 104 
(1996), that: 
 The Respondent claims that its ﬁwritten consentﬂ pol-
icy has been in effect for more than 20 years, and that the 
Union was fully aware of the practice but has not, prior to 
the Quales™ grievance, complained or objected to it.  While 
conceding that the Union™s failure to object would not, 
without more, constitute a waiver, it nevertheless argues 
that the Union™s inaction in this regard, when viewed to-
gether with the Union™s purported acknowledgment, ac-
quiescence, and adherence to the policy, clearly estab-
lished ﬁa mutual, longstanding practiceﬂ between the par-
ties, and amounted to a clear and unmistakable waiver by 

the Union of its right to access personal files without writ-
ten authorization from employees.  I disagree. 
The law regarding waivers of statutory rights is fairly 
well settled.  As the Res
pondent readily acknowledges in 
its posthearing brief, such a waiver must be clear and un-

mistakable, 
Metropolitan Edison Co. v. NLRB,
 460 U.S. 693, 708 (1983); 
New York Telephone Co., 
299 NLRB 
351, 352 (1990), and will not be lightly inferred by the 
Board. Owens-Corning Fiberglas Corp.,
 282 NLRB 609 
(1987).  Further, when relying on a claim of waiver of a 
statutory right, the employer bears the burden of proving 
that a clear relinquishment of that right has occurred, NLRB v. Challenge-Cook Brothers of Ohio,
 843 F.2d 230, 
233 (6th Cir. 1988); and the fact
 that ﬁthe parties contract 
is silent on the issue, or that the union may have acqui-
esced in previous unilateral changes does not operate as a 
waiver of its right to bargain over such changes for all 
time.ﬂ See 
Register-Guard, 301 NLRB 494, 496 (1991), 
citing 
Owens-Corning Fiberglas,
 282 NLRB 609 (1987); 
H. J. Scheirich Co.,
 300 NLRB 687, 689 (1990); Peerless 
Publications, 
231 NLRB 244, 258 (1977).  See also 
St. Luke™s Hospital, 314 NLRB 434, 440 (1994); E. R. Steub-
ner, Inc.,
 313 NLRB 459 (1993). 
 The Board has long held that the Union™s right to information is 

a statutory rather than a contractual right. See 
American Stan-dard, 203 NLRB 1132 (1973).  In the 
Timken Roller Bearing 
Co., 138 NLRB 15, 16 (1962), enfd. 325 F.2d 746 (6th Cir. 
1963), cert. denied 376 U.S. 971 (1964), the Board stated that 
there was a: 
 well established rule that the mere existence of a grievance 
machinery does not relieve a comp
any of its obligation to fur-
nish a union with information needed to perform its statutory 

functions. 
Furthermore, we agree with the Trial Examiner that the 
Union did not surrender its right to secure any of the wage 
data simply because it was 
unsuccessful in obtaining a provision in the contract requiring the production of such 
data by the Respondent.  We can infer no ‚clear and un-
equivocal™ waiver of a statutory right from such failure at 
the bargaining table. 
                                                                                             
                                                           
Respondent knows specifically that the Union is seeking disciplinary 
records which the Respondent admits it maintains in the personnel files. 
The Respondent is in essence co
ntending here that the Union 
waived its statutory right to make a general request for discipli-
nary memos contained in employee
s™ files.  However, it points 
to no contractual language or 
long standing practice to support 
its position.  The Respondent™s contention, standing alone, that 
Howe had reviewed two personne
l files which contained disci-
plinary memorandum prior to the Union™s entering into the 
parties™ current contract does not constitute sufficient evidence 
to meet the Respondent™s burde
n of establishing a statutory 
waiver of the Union™s right to information under Board law.  
Particularly, when the Respondent never produced at the hear-
ing the disciplinary memos that Howe allegedly reviewed prior 
to entering the collective-bargaining agreement.  
Accordingly, I find that the Re
spondent has violated Section 
8(a)(5) and (1) of the Act by failing to provide the Union the 
complete personnel files requested
 in Howe™s letter of March 
29, 1999,8 and the information requested in Ice™s letter of April 
5, 1999, where the Union sought, ﬁany future memoranda re-
garding any bargaining unit member™s work performance or 
alleged misconduct.ﬂ  While the la
tter request pertains to in-
formation that may be generated in the future, Baker testified 
that he does not provide the Uni
on or the employee with notice 
that he is generating any partic
ular memo which may be incor-
porated in an employee™s personnel file.  Therefore, in the cir-
cumstances here, there is no ot
her convenient way for the Un-
ion to request this information.   
CONCLUSIONS OF LAW 
1.  The Respondent, is an em
ployer engaged in commerce 
within the meaning of Section 2(6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The Union is the exclusive collective-bargaining repre-
sentative of the Respondent™s em
ployees in the following unit 
appropriate for collective bargaining: 
 All pressroom employees employ
ed under the conditions and 
at the scale of wages set forth in the parties collective-
bargaining agreement, but excl
uding foremen, supervisors, 
guards, and clerical employees as defined under the Act. 
 4.  The Respondent has failed and refused to bargain with the 
Union in good faith, in violation of Section 8(a)(5) and (1) of 

the Act by refusing to furnish the Union with the complete 
personnel files of the 22 bargai
ning unit employees named in 
the Union™s letter of March 29, 1999, and its refusal to provide 
the Union with any future memoranda regarding any bargaining 
unit member™s work performance or alleged misconduct as 

requested in the Union™s letter of April 5, 1999. 
5.  The unfair labor practices described above are affecting 
commerce within the meaning of Section 2(6) and (7) of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
9  8 In reaching this conclusion, I note that the Respondent makes no 
confidentiality argument concerni
ng the provision of employee person-
nel files to the Union.  In fact, it concedes that it will provide the files 
to the Union of disciplined or terminated employees if there is a pend-
ing grievance. 
9 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
 BOOTH NEWSPAPERS, INC. 303ORDER The Respondent, The Grand Rapids Press, a Division of 
Booth Newspapers, Inc., a Division of the Herald Company, 
Grand Rapids, Michigan, its officers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 
(a) Refusing to bargain collectively with the Detroit News-
paper Local 13N, Graphic Comm
unications International Un-ion, AFLŒCIO, by refusing to furnish, or to timely furnish, the 
Union, on request, with informa
tion necessary and relevant to 
the performance of its function as the exclusive collective-
bargaining representative of the employees in the following 
unit:  All pressroom employees employ
ed under the conditions and 
at the scale of wages set forth in the parties collective-
bargaining agreement, but excl
uding foremen, supervisors, 
guards, and clerical employees as defined under the Act. 
 (b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the polices of the Act. 
(a) Furnish forthwith to the Union the following information. 
      (1) The complete personnel files of the 22 bargaining 
unit employees named in the Union™s letter of March 29, 1999. 
      (2) Any future memoranda regarding any bargaining unit 
member™s work performance or
 alleged misconduct as re-
quested in the Union™s letter of April 5, 1999. 
(b) Within 14 days after service by the Region, post at its 
[facility] in Grand Rapids, Michigan, copies of the attached 
notice marked ﬁAppendix.ﬂ
10  Copies of the notice, on forms 
provided by the Regional Director for Region 7, after being 

signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent imme
diately on receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted.  
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material.  In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
                                                                                            
 Board and all objections to them sh
all be deemed waived for all pur-
poses. 
10 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
all current employees and former employees employed by the 
Respondent at any time since March 29, 1999. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to bargain collectively with the De-
troit Newspaper Local 13N, Gr
aphic Communications Interna-
tional Union, AFLŒCIO, by refusing to furnish, or to timely 
furnish, the Union, on request, with information necessary and 
relevant to the performance of its function as the exclusive 
collective-bargaining representative of the employees in the 
following unit: 
 All pressroom employees employ
ed under the conditions and 
at the scale of wages set forth in the parties collective-
bargaining agreement, but excl
uding foremen, supervisors, 
guards, and clerical employees as defined under the Act. 
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL furnish to the Detroit Newspaper Local 13N, 
Graphic Communications International Union, AFLŒCIO, the 
complete personnel files of the 22 bargaining unit employees 
named in the Union™s letter of March 29, 1999, and any future 
memoranda regarding any bargai
ning unit member™s work per-formance or alleged misconduct as requested in the Union™s 
letter of April 5, 1999. 
 THE GRAND RAPIDS PRESS, A DIVISION OF BOOTH 
NEWSPAPERS, INC., A DIVISION OF THE HERALD 
COMPANY 
 